Citation Nr: 0526813	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-38 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The appellant has no verified active military service.  He 
claims to have service as a recognized guerrilla or 
Philippine Scout, or in the Philippine Commonwealth Army, 
from July 1, 1942, to December 31, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manilla, the 
Republic of the Philippines

In September 2005, the appellant filed a motion for 
advancement on the docket.  Under the provisions of 38 
U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004), 
appeals must be considered in docket number order, but may be 
advanced if good or sufficient cause is shown.  In September 
2005, a Deputy Vice Chairman of the Board determined that 
good or sufficient cause was shown, and granted the 
appellant's motion to advance his appeal on the Board's 
docket.


FINDING OF FACT

The National Personnel Records Center (NPRC) has provided 
certification that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service-
connected pension benefits, based on qualifying service of 
the appellant, have not been met.  38 U.S.C.A. §§ 101, 107, 
5100-5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.1, 3.6, 3.7, 3.40, 3.41, 3.102, 3.159, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant essentially contends that he was a member of 
the Old Philippine Scouts or the recognized guerrillas, or in 
Philippine Commonwealth Army, from July 1, 1942, to December 
31, 1945.  Thus, he argues that, having served during World 
War II in such capacity, he is eligible for VA non-service-
connected disability pension benefits.

I.  Factual Background

In support of his claim, the appellant submitted a copy of a 
Certification of Military Service, dated in January 1946, 
purporting to show that he was a Philippine Scout from July 
1, 1942, to December 31, 1945 and was honorably discharged.  
The document was signed by Colonel C.J.J., Commanding, 3rd 
Regiment, 121st Infantry, Philippine Scouts (PS).

In May 2004, with his claim for benefits, the appellant 
submitted an Honorable Discharge Record from the Armed Forces 
of the United States of America, Army of the United States, 
purported to show that he was discharged from the U.S. Army 
in December 1945.  The record contains an attached color 
photograph of a man.

In a May 2004 letter, the RO advised the appellant that his 
claim was denied on the basis that service with the 
Commonwealth Army, including the recognized guerrillas, or 
the New Philippines Scouts, do not meet the requirements for 
non-service-connected disability pension.

In his June 2004 notice of disagreement, the appellant said 
he was 75 years old and served with the Filipino-American 
Guerrillas at Camp Roosevelt from July 1, 1942, to December 
31, 1945.  His commanding officer was Colonel C.J.J.  The 
appellant submitted a copy of his birth certificate, 
indicating he was born on July [redacted], 1929 (which would have 
made him 13 years old at induction in July 1942).


In November 2004, the RO received the appellant's substantive 
appeal, in which he maintained that he served with Old 
Philippine Scouts of the United States Armed Forces, from 
July 1, 1942, to December 31, 1945.  He asserted that, in a 
time of war, age was of little concern, and his stature and 
knowledge of English enabled him to be inducted into service.  
He also submitted a copy of a January 1990 affidavit from 
C.J.J. to the effect that the appellant was honorably 
discharged after serving from July 1942 to December 1945 in 
the 3rd Regiment, 121st Inf (PS) USAFIP-NL Cushing & Straughn 
Fil-American Irregular Troops.

In a January 2005 response to the RO's request for 
verification of the appellant's service, the NPRC certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In March 2005, the NPRC again indicated that there was no 
record of qualifying military service.

In a March 2005 written statement, the appellant said he was 
inducted into the Armed Forces of the United States, assigned 
to the 3rd Regiment of Antonio Luna Combat Troops at Camp 
Roosevelt, and discharged in December 1945.  He submitted a 
copy of a record purported to show that he was appointed to 
the 3rd Battalion Aid Station, 3rd Regiment, 121st Inf. (PS) 
USAFIP Army of the United States, from July 1942 to December 
1945.  The record indicates that he was a first aider, 
litter-bearer, and cook. 

In a March 2005 signed statement, the appellant said he had 
no additional evidence to submit in support of his claim.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.  
Under the precedent of the U.S. Court of Appeals for Veterans 
Claims (CAVC) in Mason v. Principi, 16 Vet. App. 129, 132 
(2002), the VCAA is inapplicable to cases where the claimant 
seeks pension benefits and did not serve on active duty 
during a period of war.  Nevertheless, adequate notice and 
assistance were provided by the RO.

In a May 2004 letter, the RO informed the appellant that his 
claim for non-service-connected disability pension benefits 
was denied on the basis that he lacked the requisite military 
service.  The RO also advised him of the evidence considered 
in his claim and his appellate rights.  




In his notice of disagreement filed in July 2004, the 
appellant contended essentially that he was a member of the 
recognized guerrillas from July 1942 to December 1945 and, 
thus, apparently, eligible for non-service-connected pension 
benefits.  His basis for that assertion was evidently the 
January 1946 Certification of Military Service indicating 
that he served with the Philippine Scouts.  He reiterated 
this argument in his substantive appeal, on a VA Form 9, 
dated in November 2004.

The RO issued a detailed September 2004 statement of the case 
(SOC) and November 2004 and February and March 2005 
supplemental statements of the case (SSOCs), in which the 
appellant and his representative were advised of all the 
pertinent laws and regulations, including those regarding 
eligibility for VA benefits.  The SOC also contained the text 
of 38 C.F.R. § 3.159(d)(1), stating that further assistance 
in developing evidence will be ceased by VA where the 
claimant is ineligible due to lack of qualifying service.

We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
eligibility for non-service-connected disability pension.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the November 2004 SSOC contained pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

In fact, in the March 2005 SSOC, the RO advised the appellant 
that the name and serial number he provided was used to 
verify his alleged service and that, unless he provided proof 
of service under another name or service number, the findings 
were binding.  He did not provide another name or serial 
number.  Moreover, in a March 2005 signed statement, the 
appellant expressly stated that he had no further evidence to 
submit in support of his claim.  See, e.g., Pelea v. 
Nicholson, No. 01-1138 (U.S. Vet. App. Aug. 5, 2005), infra.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41 (redesignated from 38 C.F.R. § 
3.9 in 66 Fed. Reg. 66,763-66,767 (Dec. 27, 2001)).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); § 
3.203(c) (requiring service department verification of 
service where documentation is not available).  But see Pelea 
v. Nicholson, supra (noting an apparent conflict between 
38 C.F.R. § 3.41, requiring that for Philippine service the 
period of active service will be from the date certified by 
the Armed Forces, and § 3.203(a), allowing a claimant to show 
service by submitting documents without verification from the 
appropriate service department).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749. 

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies his or her service.  Soria v. Brown, 118 F. 3d at 
749.

As noted above, the service department has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army or as a member of the recognized guerrillas 
in the service of the United States Armed Forces.  The 
service department's determination is binding on VA.  The 
CAVC has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant maintains that he is entitled to VA benefits 
based on his alleged qualifying military service in the 
United States Armed Forces during World War II, from July 1, 
1942, to December 31, 1945.  He argues that he was a member 
of the Old Philippine Scouts, or recognized guerrillas, or 
Philippine Commonwealth Army, from July 1, 1942, to December 
31, 1945, and submitted an affidavit from C.J.J., who 
indicated he was the head of the appellant's unit in the 
Philippine Commonwealth Army.  The appellant also submitted a 
January 1946 Certification of Military Service to verify his 
service in the Philippine Scouts.  

Even assuming, arguendo, that the appellant had verified 
service from July 1, 1942, to December 31, 1945, as argued 
above, service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including service as a recognized guerrilla, does 
not constitute active military, naval or air service 
qualifying for VA non-service-connected disability pension 
benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  Thus, the 
law would preclude basic eligibility for non-service-
connected pension based upon this alleged period of the 
appellant's service.  Therefore, the Board finds that the 
appellant is not eligible for the requested benefits.


While the appellant has submitted evidence in support of his 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of his submissions consists of a document from a United 
States service department.  As well, the birth certificate he 
submitted indicates he was born on July [redacted], 1929, which would 
have made him 13 years of age when he allegedly entered 
service in 1942, and 16 years old when he was discharged, and 
noticeably younger than the photograph of the man depicted in 
the Honorable Discharge record, who appears older than 16 
years old.  This observation is not, of course, dispositive, 
since the appellant has asserted that he was able to gain 
acceptance in the Philippine military despite his minority 
status.

In any event, as stated above, based upon the provisions of 
38 C.F.R. § 3.203, none of the documents submitted by the 
appellant constitutes valid evidence of qualifying service, 
because none of those documents was issued by a United States 
military service department.  Also, the January 2005 
certification from the NPRC indicating that the appellant had 
no qualifying service is binding on VA.  See generally 
Spencer v West, 13 Vet. App. 376 (2000).  Moreover, the 
appellant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  In fact, 
as noted above, in a March 2005 signed statement, the 
appellant expressly stated that he had no further evidence to 
submit in support of his claim.

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes, and that he is 
thus not eligible for non-service-connected disability 
pension benefits under the laws administered by VA.  As the 
law and not the evidence of record is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, supra, 6 
Vet. App. at 429-30.  The appellant's proper remedy regarding 
service verification is an application to the Board of 
Correction of Military Records.  See Cahall v. Brown, 7 Vet. 
App. 232 (1994).


ORDER

Basic eligibility for VA non-service-connected disability 
pension benefits is not established; thus, the appeal is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


